678 So. 2d 536 (1996)
Jessie ST. AMANT
v.
19TH JUDICIAL DISTRICT COURT.
No. 94-KH-0567.
Supreme Court of Louisiana.
September 3, 1996.
Writ granted. Because the terms of the statute under which relator was sentenced do not include a prohibition on parole, see R.S. 14:62, the district court is directed to resentence relator to a term which does not include such a prohibition. Relator's parole eligibility "is to be determined by the Department of Corrections pursuant to R.S. 15:574.4." State v. Bell, 543 So. 2d 965, 970 (La.App. 4th Cir.1989); see Also State v. Langlois, 620 So. 2d 1193, 1195 (La.App. 4th Cir.1993); cf. State ex rel. Simmons v. Stadler, 93-1852 (La. 1/26/96), 666 So. 2d 661; Jackson v. Phelps, 506 So. 2d 515 517-18 (La. App. 1st Cir.1987), writ denied, 508 So. 2d 829 (La.1987).
*537 VICTORY, J., would deny the writ.
KIMBALL, J., not on panel.